419 F.2d 833
Paul Glen CHAMBERS, Petitioner-Appellant,v.R. I. MOSELEY, Warden, United States Penitentiary, Leavenworth, Kansas, Respondent-Appellee.
No. 524-69.
United States Court of Appeals Tenth Circuit.
December 2, 1969.

Appeal from the United States District Court for the District of Kansas.
Richard E. Oxandale, Asst. U. S. Atty., for appellee.
Paul Glen Chambers appeared pro se.
Before MURRAH, Chief Judge, and HILL, Circuit Judge.
PER CURIAM.


1
Chambers was notified that the court was considering summary affirmance, pursuant to Rule 10, and afforded an opportunity to address the merits of the cause in an opposing memorandum. He has not done so. Nonetheless, an inspection of the file and records in this case satisfies us that the issues presented are so unsubstantial as not to require further argument.


2
The judgment is affirmed for the reasons stated in the memorandum and order of the district court, 306 F.Supp. 1102 (D.Kan.1969).